No. 13218

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                          1976



LEWISTOWN PROPANE COMPANY,
A Corporation,

                            P l a i n t i f f and A p p e l l a n t ,



UTILITY BUILDERS I N C . , A
C o r p o r a t i o n and C I T Y OF LEWISTOWN,
A Montana Municipa 1 C o r p o r a t i o n ,

                            Defendants and Respondents.



Appeal from:       D i s t r i c t Court o f t h e Tenth J u d i c i a l D i s t r i c t ,
                   Honorable B. W, Thomas, Judge p r e s i d i n g .

Counsel o f Record:

      For Appellant:

             Johnson and F o s t e r , Lewistown, Montana
             Robert L, Johnson a r g u e d , Lewistown, Montana

       For Respondent:

             Smith, Emmons, B a i l l i e and Walsh, G r e a t F a l l s ,
              Montana
             W i l l i a m L. B a i l l i e argued and James R. Walsh, a r g u e d ,
              G r e a t F a l l s , Montana
             Alexander, Kuenning, Miller and Ugrin, G r e a t F a l l s ,
              Montana
             Edward C. Alexander argued, G r e a t F a l l s , Montana



                                              Submitted:           May 24, 1976
Mr. Justice Gene B. Daly delivered the Opinion of the Court.


       In this cause a motion to dismiss the appeal was filed

by respondents on the ground that appellant failed to timely file

notice of appeal as required by statute.

       The record discloses: On June 12, 1975, the district

court of Fergus County, Hon. Bernard W. Thomas, Judge presiding,

entered judgment in favor of respondents, Utility Builders, Inc.

and the City of Lewistown.     On July 13, 1975, notice of entry
of judgment was mailed to plaintiff and appellant, Lewistown

Propane Company.   On June 19, 1975, appellant submitted a proposed

motion for an additional ten days to file     "* * * post   trial motions

herein and in which to serve and file   9
                                        ;   * * motion to   retax costs

herein."   The district court granted this motion on June 20, 1975,
subject to Rule 6 b ,
                 ()     M.R.Civ.P.

       On July 7, 1975, appellant served notice by mail of its

motion for new trial. Respondents countered by filing on July 11,

1975, motions to strike on the basis the motion for new trial

was untimely, or in the alternative, to continue hearing on

appellant's motion.     On July 23, appellant filed two motions:

(1) under Rule 60 (b) (1) and Rule 60 (b) (6), M.R.Civ.P., for

relief from the effect of failure to timely file and serve motion

for new trial; (2) under Rule 5, M.R.App.Civ.P.,    for an extension

of time in which to file notice of appeal. The district court
granted appellant's motion for relief under Rule 60 (b), M.R.Civ.P.,

on August 11, 1975, denying on the merits     the motion for new
trial. Appellant's second motion for an extension of time in which

to file notice of appeal was deemed moot and not ruled upon.       On

August 13, 1975, appellant filed notice of appeal.
           The only i s s u e presented i s whether a p p e l l a n t f i l e d

t i m e l y n o t i c e of a p p e a l .

           The i s s u e i s c l e a r l y c o n t r o l l e d by Rule 5 , M.R.App.Civ.P.,

which s t a t e s i n p e r t i n e n t p a r t :

           "The time w i t h i n which an appeal from a judgment
           o r an o r d e r must be taken s h a l l be 30 days from
           t h e e n t r y t h e r e o f , except t h a t i n c a s e s where s e r v i c e
           of n o t i c e of e n t r y of judgment i s r e q u i r e d by Rule
           77(d) of t h e Montana Rules of C i v i l Procedure t h e
           time s h a l l be 30 days from t h e s e r v i c e of n o t i c e of
           e n t r y of judgment, b u t i f t h e S t a t e of Montana, o r any
           p o l i t i c a l s u b d i v i s i o n t h e r e o f , o r an o f f i c e r o r agency
           t h e r e o f i s a p a r t y t h e n o t i c e o f a p p e a l s h a l l be
           f i l e d w i t h i n 60 days from t h e e n t r y of t h e judgment
           o r o r d e r o r 60 days from t h e s e r v i c e of n o t i c e of t h e
           e n t r y o f judgment.         * *."  JC         (Emphasis s u p p l i e d . )
                                  no
           There can beldoubt one of t h e respondents, t h e C i t y o f Lewis-

town, a Montana municipal c o r p o r a t i o n , i s a p o l i t i c a l s u b d i v i s i o n

of t h e s t a t e of Montana.             A r t i c l e X I , 1972 Montana C o n s t i t u t i o n ;

D i e t r i c h v. C i t y of Deer Lodge, 124 Mont. 8 , 218 P.2d 708; S t a t e

ex r e l . Great F a l l s Housing A u t h o r i t y v. C i t y of Great F a l l s , 110

Mont. 318, 100 P.2d 915.

           However, respondents contend t h a t t h e s i x t y day p r o v i s i o n

f o r f i l i n g n o t i c e of a p p e a l , a s contemplated by Rule 5 , M.R.App.

Civ. P . ,     i s meant t o apply only t o s i t u a t i o n s where t h e s t a t e ,

a p o l i t i c a l s u b d i v i s i o n t h e r e o f , o r an o f f i c e r o r agency t h e r e o f

i s t h e p a r t y appealing.

           We do n o t c o n s t r u e Rule 5 s o narrowly.                Nothing i s s a i d i n

Rule 5 a s t o what p o s i t i o n t h e s t a t e , i t s p o l i t i c a l s u b d i v i s i o n s ,

a g e n c i e s , o r o f f i c e r s must occupy on appeal f o r t h e s i x t y day r u l e

t o apply.        A l l t h a t i s r e q u i r e d i s t h a t some p a r t y t o t h e a c t i o n

be a s t a t e o f f i c e r , s t a t e agency, t h e s t a t e i t s e l f o r a p o l i t i c a l

subdivision thereof.
           Therefore, as long a s t h i s requirement i s s a t i s f i e d , any

p a r t y wishing t o appeal t h e judgment o r o r d e r i n t h a t a c t i o n h a s

s i x t y days i n which t o f i l e n o t i c e of appeal.            Believing Rule 5

t o be c l e a r on i t s f a c e , we do n o t f e e l compelled t o c i t e any

further legal authority f o r the position t h a t appellant i n the

i n s t a n t c a s e had s i x t y days t o f i l e n o t i c e of appeal.

           The q u e s t i o n then becomes whether a p p e l l a n t a c t e d w i t h i n

t h e p r e s c r i b e d s i x t y day p e r i o d .   Notice of e n t r y of judgment was

mailed by respondents on June 13, 1975.                        For purposes of c a l c u l a t i n g

t h e s i x t y days, t h e n o t i c e of e n t r y of judgment became e f f e c t i v e on

June 1 6 , 1975, pursuant t o Rule 6 ( e ) , M.R.Civ.P.                    Appellant f i l e d

n o t i c e of appeal on August 13, 1975, two days b e f o r e t h e s i x t y day

time p e r i o d e x p i r e d .    Thus n o t i c e o f appeal was t i m e l y f i l e d .

           The motion of respondents t o d i s m i s s                    appeal i s denied.




W Concur:
 e




 Hon. Gordon Bennett, ~ i s m c t
 Judge, s i t t i n g f o r Chief J u s t i c e
 James T . Harrison.